The laying out of a highway by the selectmen is vacated by an appeal. P.S., c. 68, ss. 2, 8; Wallace v. Brown, 25 N.H. 216, 220, 221; Stalbird v. Beattie, 36 N.H. 455, 456. If the law were otherwise, *Page 293 
it might in some cases make the right of appeal practically useless to the landowner, and in all cases where the road is not finally established, might compel towns to pay damages to the landowner and perhaps other expenses, without any corresponding benefit to the public.
Exception overruled.
PARSONS, J., did not sit: the others concurred.